Citation Nr: 1443870	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-17 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, claimed as schizophrenia, posttraumatic stress disorder and major depressive disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to December 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The record before the Board consists of the Veteran's paper claims file and an electronic claim file known as Virtual VA.

In November 2008, the Veteran filed a claim for service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and major depressive disorder.  The RO subsequently denied this claim in a March 2009 rating decision.  The Veteran then filed a claim for service connection for schizophrenia in December 2009, which was denied in a April 2010 rating decision.  The Veteran initiated an appeal of that decision. 

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the psychiatric claim as reflected on the title page. 

The issue of entitlement to service connection for tinnitus is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

No acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service, and no acquired psychiatric disorder present during the period of this claim is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in December 2008 and February 2010, prior to the adjudication of the claims in March 2009 and April 2010.  

VA has also satisfied its duty to assist the Veteran in the development of the facts pertinent to this claim.  The Veteran's service treatment records (STRs), official military personnel file (OMPF), and all identified post-service VA medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that no VA examination was provided and no VA medical opinion was obtained in response to this claim.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's STRs are negative for evidence of a psychiatric disorder.  Additionally, the Veteran has not reported experiencing symptoms of a psychiatric disorder within one year of his discharge from active duty.  The Veteran's outpatient treatment records indicate he does have acquired psychiatric disorders at present; however, he first medical evidence of an acquired psychiatric disorder is shown in the VA outpatient treatment records dated more than twenty-five years after service and there is no indication in the post-service medical records that any of psychiatric disorders are related to his military service.  Therefore, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to this claim.

Accordingly, the Board will address the merits of the claim.

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be established on the basis of continuity of symptomatology for the chronic diseases specified at 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

IV.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The STRs are negative for evidence of any psychiatric disorder.  In the course of his December 1983 separation examination, the Veteran denied having at that time, or ever experiencing trouble sleeping, depression, excessive worry, or any other sort of nervous trouble.  Further, the Veteran specifically stated "I am in excellent condition and I am not taking any medication."  The clinical evaluation disclosed that his psychiatric status was normal.

The Veteran's outpatient treatment reports from the Omaha and Memphis VA Medical Centers (VAMCs) show treatment for paranoid schizophrenia, anxiety disorder, depressive disorder, and dysthymic disorder.  

In his VA form 21-0781, which was received in December 2008, the Veteran indicated he witnessed "Kyle's" accidental death on the Grenade range around February 1980 at Fort Sill, Oklahoma.  The Veteran also stated he observed a man being run over by a tank in Hanna, Germany in January 1981.  Although the RO requested additional information from the Veteran relative to these reported incidents, he failed to provide the required information necessary to corroborate either of these events in both cases.  The Veteran's outpatient treatment records from the Omaha and Memphis VAMCs also fail to show a causal connection between the Veteran's psychiatric disorders and these alleged events. 

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran himself, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384   (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the Board has reviewed the Veteran's lay statements; however, at no time during the pendency of this claim has the Veteran indicated his psychiatric disorders manifest either in service, or within one year of his discharge therefrom.  

After reviewing the evidence of record, the Board finds the Veteran did not have paranoid schizophrenia or any other acquired psychiatric disorder during his active duty service period or within one year of his discharge therefrom.  Moreover, there is no competent evidence to indicate that the post-service acquired psychiatric disorders are in any way related to the Veteran's military service.  Accordingly, service connection for psychiatric disability is not warranted.

The Board has duly considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  

ORDER

Service connection for a psychiatric disability, claimed as schizophrenia, posttraumatic stress disorder and major depressive disorder, is denied.


REMAND

The Board is of the opinion that additional development is required before the remaining claim on appeal is decided.

In March 2011, the Veteran filed a claim for service connection for tinnitus.  VA has conceded his exposure to acoustic trauma during military service.  On a July 2011 VA examination, the examiner diagnosed the Veteran with tinnitus; however, the examiner determined that it is less likely than not that the Veteran's tinnitus was caused by his conceded military noise exposure.  In support of her conclusion, the examiner listed several facts.  Specifically, the examiner stated the Veteran's hearing was within normal limits at separation, there was no evidence of tinnitus at a time near that of separation, the Veteran first reportedly noticed the condition in the 1990s, and his current borderline hearing loss is of a configuration not consistent with noise-induced hearing loss.  Unfortunately, the examiner did not specify why these findings were relevant, and how these facts led the examiner to conclude the Veteran's tinnitus is unrelated to his conceded military noise exposure.  Therefore, the examiner's medical opinion is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter,  the Veteran should be afforded a VA examination by an audiologist or a physician with sufficient expertise to determine the etiology of the Veteran's tinnitus.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state whether there is a 50 percent or better probability the Veteran's tinnitus is etiologically related to his conceded military noise exposure. 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


